DETAILED ACTION
This action is in response to the claims set filed on 07/21/2022.
Claims 1-7, 9-10, 12-13, and 16-17 have been amended. 
Claims 1-17 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-15 are drawn to device/system, Claim 16 is drawn to a method, and Claim 17 is drawn to an art of manufacturer (recording medium), and of which is within the four statutory categories (i.e. a machine and a process). Claims 1-17 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for analyzing a stroke or brain injury condition. This corresponds to the court recognized abstract idea of a mental process that a neurologist or a medical professional should follow when testing a patient for nervous system malfunctions. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing and identifying a condition in a patient. 
Independent Claim 1, 15, 16, and 17 recite the steps: 
“sequentially indicate[ing], to a medical staff person, a plurality of items to be measured for a patient one at a time within a measurement time interval; recognize[ing] a reaction from the medical staff person to the indicated item to produce a recognized result; determine[ing], based on the recognized result, a score for the indicated item to produce a determined score; sequentially indicating the plurality of items comprises presenting/present[s], to the medical staff person, each of the plurality of items in the form of at least one question associated with the item”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claims recite steps of instruct a medical staff to obtain in a form of questions, a person measurement and provide a feedback and score for the results to be presented which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and determine a condition (e.g. stroke), that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the independent claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements such as “memory, processor, non-transitory recording medium” that implement the identified abstract idea, (see, Applicant, para 25, 33, 43). These additional elements have been interpreted to be computer components (hardware and software) with a general - purpose processor which is disclosed at a high - level of generality (i.e., device) and includes known hardware (or software) components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as “receive the determined score from status determination device” recited in claim 15, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, para 37-38) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims is/are not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computing components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, totalization device) and the generic computing components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d))1. In addition, the “receive… ” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(i), Symantec, and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-14 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 8, 11-12, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2-7, 9-10, and 13-14, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. This judicial exception is not integrated into a practical application. In particular, the claim 1 recite the additional elements such as “indicator, recognizer, determiner, speech notifier, speech identifier, time measurer, score and time recorder, measurement state recorder, analogous case extractor” that implements the identified abstract idea, (see, Applicant, para 25, 33, 43). These additional elements have been interpreted to be computer components (hardware and software) with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware (or software) components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, para 37-38) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims is/are not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computing components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor); and the generic computing components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). In addition, As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”)

Regarding Claim 1 (Currently Amended), Haider teaches a patient status determination device comprising:
a memory that stores a set of instructions; and at least one hardware processor configured to execute the set of instructions to: (Haider: [0020], [0022]) 
sequentially indicate, to a medical staff person, a plurality of items to be measured for a patient one at a time… Haider discloses display to a user assessing a patient [medical staff person] extent and location of paralysis of a patient and present assessment of neurological function where the assessment is presented in a sequence form that is indicating testing steps sequence (1-11) according to the NIHSS protocol and sequence (Haider: [Fig. 3], [0042]). [plurality of items to be measured] (Haider: [Fig. 3], [0041]-[0042], [0044])
recognize a reaction from the medical staff person to the indicated item to produce a recognized result Haider discloses a drop-down menu [a reaction recognizer] presented to provide inputs from a user [reaction from the medical staff person] in a form of answers to each assessment item [to produce a recognized result] (Haider: [Fig. 3-4], [0042], [0044])
determine, based on the recognized result, a score for the indicated item to produce a determined score Haider discloses inputs by a user are ranked [score determiner] using a predetermined scale for each assessment item [score for the indicated item] and provide a score based on severity [determine a score] (Haider: [Fig. 3], [0042])
wherein sequentially indicating the plurality of items comprises presenting to the medical staff person, each of the plurality of items in the form of at least one question associated with the item Haider discloses an assessment steps to neurological function according to NIHSS protocol and sequence [plurality of items to be measured] where each step consists of question(s) in pull-down menu presented to be answered by person testing the patient (Haider: [Fig. 3, 6], [0042], [0044])
However, Haider does not expressly disclose the items to be measured for a patient one at a time within a measured time interval.
Kumamoto discloses a timer to measure elapsed time within 2 minutes [time interval] from the start of question such as the steps of the assessment (Kumamoto: [0052])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate questions includes defining time intervals and elapsed time, as taught by Kumamoto which will help assess skills and ability of a user (Kumamoto: [0003]).  

Regarding Claim 4 (Currently Amended), the combination of Haider and Kumamoto teaches the patient status determination device as claimed in a claim 1, wherein the at least one hardware processor is configured to execute the set of instructions (Haider: [0020], [0022]) to…
However, does not expressly teach a timer for measuring questions time intervals. 
Kumamoto teaches
measure an elapsed time interval from a starting time instant when indication of each item to the medical staff person is started Kumamoto discloses a timer to measure elapsed time within 2 minutes [time interval] from the start of question [instant] (Kumamoto: [0052])
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 4, wherein an allowed time interval is preliminarily set for each of the plurality of items Kumamoto discloses a time is within 2 min [time interval is preliminarily set] (Kumamoto: [0052]-[0053])
wherein determining the score comprises selecting and producing as the determined score, in a case where the reaction cannot be obtained from the medical staff person at a time instant when the elapsed time interval exceeds the allowed time interval, a higher score as a reaction to the question at the time instant Kumamoto disclosed a score is set for a response to a question with in set period such as 2 min [time interval], and when the elapsed time has exceeded the 2 min target, the score is adjusted/increased bur a set value (Kumamoto: [0048], [0051]-[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate determine questions time intervals limit and adjust score if exceeding limit, as taught by Kumamoto which will help assess skills and ability of a user (Kumamoto: [0003]).  

Regarding Claim 6 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 4, wherein the at least one hardware processor is configured to execute the set of instructions (Haider: [0020], [0022]) to further record, as recorded information, the determined score and the elapsed time interval in association with the indicated item Kumamoto discloses a step value [score] and elapsed time measured by recorder is associated with medical interview question [indicated item] (Kumamoto: [0051]-[0053]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 6, wherein the at least one hardware processor is configured to execute the set of instructions (Haider: [0020], [0022]) to further record a measurement state of the patient Haider discloses summing the responses given by a user to determine severity of a stroke as such higher number presents more sever case (Haider: [Fig. 3], [0042]). 

Regarding Claim 12 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 4, wherein an allowed time interval is preliminarily set for each of the plurality of items, wherein the at least one hardware processor is configured to execute the set of instructions (Haider: [0020], [0022]) to further extract, when the reaction cannot be obtained from the medical staff person at a time instant when the elapsed time interval exceeds the allowed time interval, one analogous case from an analogous case database for preliminarily saving a plurality of analogous cases, the one analogous case being analogous to a status of the patient, and to present the extracted analogous case to the medical staff person Haider discloses obtaining studies based one the diagnosed case [analogues] to provide support judgment and presented to the user [medical staff person] where he/she may accept or reject the judgment (Haider: [0046]-[0049]).  Haider does not expressly disclose presenting cases when medical professional exceeds allowed time interval to present input. Kumamoto discloses allowed time intervals (Kumamoto: [0052]-[0053])
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Previously Presented), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 1, wherein the plurality of items comprises items which are defined by NIHSS (National Institute of Health Stroke Scale) Haider discloses using NIHSS (National Institutes of Health Stroke Score) for assessment [plurality of items] (Haider: [Fig. 3], [0042]).

Regarding Claim 16 (Currently Amended), Haider teaches a patient status determination method comprising:
claim 16 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above. 

Regarding Claim 17 (Currently Amended), Haider teaches a non-transitory recording medium recording a patient status determination program which causes a computer to execute (Haider: [0009], [0022]),
claim 17 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”) in view of Shibui et al. (US 2010/0035223 A1- “Shibui”)

Regarding Claim 2 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 1, wherein sequentially indicating the plurality of items comprises notifying the medical staff person of each of the question corresponding to the indicated item with a speech Haider discloses a sequence indicating testing sequence according to the NIHSS protocol (Haider: [Fig. 3], [0042]). However, Haider and Kumamoto do not expressly disclose a sequence of notifying with a speech.
Shibui discloses a voice output device such as a speaker for providing information in audio form [notifying indicated item with a speech] (Shibui: [Fig. 4B], [0069], [0081], [0114])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate a speaker [speech notifier] to provide questions with speech, as taught by Shibui which will increase accuracy of an evaluation and detecting abnormal values (Shibui: [0030]).  

Regarding Claim 3 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 1, wherein sequentially indicating the plurality of items comprises receiving an answer speech uttered from the medical staff person as the reaction and to identifying the answer speech to produce an identified result as the recognized result Haider discloses a sequence indicating testing sequence according to the NIHSS protocol (Haider: [Fig. 3], [0042]). However, Haider and Kumamoto do not expressly disclose a sequence of receiving answers with a speech.
Shibui discloses a microphone receives a user input such as answer speech and a voice output device such as a speaker for providing information in audio form (Shibui: [Fig. 4B], [0069], [0081], [0114])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate a microphone [speech identifier] to receive responses in speech, as taught by Shibui which will increase accuracy of an evaluation and detecting abnormal values (Shibui: [0030]).  

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”) in view of Cameron et al. (US 2007/0274464 A1 – “Cameron”)

Regarding Claim 7 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 6, wherein sequentially indicating the plurality of items comprises Haider discloses NIHSS assessment is presented in a sequence form that is indicating testing steps sequence (1-11) according to the NIHSS protocol and sequence (Haider: [Fig. 3], [0042], [0044])
The combination of Haider and Kumamoto teaches the score and time recorder, but does not expressly disclose using the information for changing notification content 
Cameron teaches 
changing, based on the recorded information during past measurements including at least the last time, notification contents to be indicated to the medical staff person in a current measurement Cameron discloses based using interview responses information [past measurements], a modification component may vary the question segments to be presented [notification content to be indicated] in future call and tailor the plan [content] (Cameron: [0059], [0062]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haider and Kumamoto to incorporate modifying or changing content or item presented or notification based on information collected, as taught by Cameron which will help providing caregivers valuable information concerning the level of wellbeing of a person (Cameron: [0005]).  

Regarding Claim 8 (Original), the combination of Haider, Kumamoto, and Cameron teach the patient status determination device as claimed in claim 7, wherein the changed notification contents include the allowed time interval which is set for the indicated item Kumamoto discloses allowed time interval for each question (Kumamoto: [0052]-[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate questions includes defining time intervals and elapsed time, as taught by Kumamoto which will help assess skills and ability of a user (Kumamoto: [0003]).  

Regarding Claim 10 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 9, wherein sequentially indicating the plurality of items comprises Haider discloses NIHSS assessment is presented in a sequence form that is indicating testing steps sequence (1-11) according to the NIHSS protocol and sequence (Haider: [Fig. 3], [0042], [0044]) 
The combination of Haider and Kumamoto teaches the score, time recorder, and measurement stated recorded but does not expressly disclose using the information for changing notification content 
Cameron teaches
changing, based on the recorded information and the measurement state during past measurements including at least the last time, notification contents to be indicated to the medical staff person in a current measurement Cameron discloses based using interview responses information [past measurements], a modification component may vary the question segments to be presented [notification content to be indicated] in future call and tailor the plan [content] (Cameron: [0048], [0059], [0062]-[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haider and Kumamoto to incorporate modifying or changing content or item presented or notification based on information collected, as taught by Cameron which will help providing caregivers valuable information concerning the level of wellbeing of a person (Cameron: [0005]).  

Regarding Claim 11 (Original), the combination of Haider, Kumamoto, and Cameron teach the patient status determination device as claimed in claim 10, wherein the changed notification contents include the allowed time interval which is set for the indicated item Kumamoto discloses allowed time interval for each question (Kumamoto: [0052]-[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate questions includes defining time intervals and elapsed time, as taught by Kumamoto which will help assess skills and ability of a user (Kumamoto: [0003]).  

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”) in view of Iliff (WO98/02836)

Regarding Claim 13 (Currently Amended), the combination of Haider and in view of Kumamoto teaches the patient status determination device as claimed in claim 1, wherein the plurality of items include a specific item having a plurality of questions, wherein sequentially indicating the plurality of items comprises Haider discloses an assessment steps to neurological function according to NIHSS protocol and sequence [plurality of items to be measured] where each step consists of question(s) in pull-down menu (Haider: [Fig. 3], [0042])
However, Haider and Kumamoto do not expressly discloses a question determine easily or hardly to judge status of a patient.
indicating, as a first one of the plurality of questions for the specific item, a question for which the medical staff person can easily judge the status of the patient Iliff discloses set of questions to assess a symptoms [status] of a patient considering this is no problem for the user [can easily judge] to define the symptoms using its set of questions and answers (Iliff: [p. 13, line 19-24], [p. 18, line 13])
indicating, as a last one of the plurality of questions for the specific item, a question for which the medical staff person can hardly judge the status of the patient Iliff discloses set of questions to assess a symptoms [status] of a patient considering a problem for the user [can hardly judge] to define the symptoms using its set of questions and answers and breaking the symptoms into sets of questions and answers (Iliff: [p. 13, line 19-24], [p. 18, line 13], [p. 27, line 5-10], [p. 29, line 20]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider and Kumamoto to incorporate determine a question that is easily or hardly judge status of a patient, as taught by Iliff which will help providing priority information for determine a plan (Iliff: [p. 2]).  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) n view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”) in view of Minagawa et al. (machine translated JP2009230302A – “Minagawa”)

Regarding Claim 15 (Previously Presented), the combination of Haider and Kumamoto teaches a patient status determination system comprising: the patient status determination device described in claim 1 Haider discloses the limitations in claim 1 above;
a totalization device configured to receive the determined score from the patient status determination device to totalize the score Haider discloses a sum of the assessment questions [totalization] (Haider: [Fig. 3], [0042])
However, Haider and Kumamoto do not expressly disclose a totalization device in a stand-alone form as interpreted in the claim.
Minagawa discloses a totalization device for use in summing questions values and provide a total score (Minagawa: [p. 3, 5]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider and Kumamoto to incorporate a totalization device to add scores for the assessment question, as taught by Minagawa which will help providing priority information for determine a plan (Minagawa: [p. 2]).  


Response to Amendment
Applicant's arguments filed 07/21/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112 rejection on page 8. 
In light of the claim amendments, Examiner withdraws the 112(f) claims interpretation and the (112(b) claims rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 8-13. 
In response to the Applicant argument the claim analysis needs to consider the claim as a whole and the additional elements should not be evaluated in a vacuum sperate form the judicial exception, Examiner asserts analysis of the claim limitations were all considered as a whole for evaluating whether the exception is integrated into a practical application. The claim(s) recite additional elements, analyzed under STEP 2A Prong 2, such as “processer, memory” that are recited at a high level of generality. In addition, the claim recited additional element such “e.g. receive[ing]”, that is analyzed as an extra solution activity that does not affect the generation of the data object for assessing a stroke condition. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements are insufficient to integrate the elements into a practical application because they appear to merely automate a manual process, see ((Applicant, 0037-0038)). Accordingly, the way these additional elements use or interact with the exception does not integrate the claim(s) into a practical application. see MPEP 2106.04(d). 
Applicant argued that the pending “processor” feature represents improvement to computer technology as described in the Applicant Specification, Examiner respectfully disagree. The Applicant pending claims and specification reciting processing device that is recited as a tool to implement the abstract idea (see, Applicant, 0023, 0043). In addition, the Applicant specification discloses the claimed invention is for improving an operation of a medical staff person (see, Applicant, 0012). which is addressing an administration issue rather than technical or technological issue.
Applicant further argued the court case BASCOM as the court considered the filtering limitations in combination with the remining limitations, Examiner asserts that while BASCOM dealing with content of a network or internet that filters and block contents and no components are linked, the instant claim recites a use of a computer to perform workflow for analyzing a stroke that provides no additional elements to be considered for improving technology.
Furthermore, as mentioned above that the generated data object is still simply linked to generic hardware which applies the abstract idea, this is not significantly more than abstract idea as the generation of the data object is the improvement, and it is simply being applied on generic computer components. The generic computing elements (e.g. processor) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer. Such limitations would not be sufficient to demonstrate integration of a judicial exception into a practical application. As mentioned above the claim(s) recites additional elements “e.g. processor” that is/are not sufficient to integrate the judicial exception into practical application.
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 102 rejection on page 13-14.
	In regards to the Applicant argument that Haider does not sequentially indicated one at time, Examiner respectfully disagree. The reference Haider discloses assessment process for a stroke condition according to NIHSS protocol where the steps are listed, indicated and displayed in a sequence such as steps 1-11 which may perform sequentially one at a time to generate a score for each step according to the protocol. The In light of the amendment of dependent claim(s), Examiner withdraws the 102 rejection does not expressly disclose the amended feature reciting “within a measurement time interval”.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 14-15.
In response to the Applicant argument for claims 2-13 and 15, the Applicant argument against the references is unpersuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626  

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US7698643B2 (totalization device);